Case 1:20-cv-01765-TSC Document 1 Filed 06/26/20 Page 1 of 6




                                         Case: 1:20−cv−01765 JURY DEMAND
                                         Assigned To : Unassigned
                                         Assign. Date : 6/26/2020
                                         Description: Employ. Discrim. (H−DECK)
Case 1:20-cv-01765-TSC Document 1 Filed 06/26/20 Page 2 of 6
Case 1:20-cv-01765-TSC Document 1 Filed 06/26/20 Page 3 of 6
Case 1:20-cv-01765-TSC Document 1 Filed 06/26/20 Page 4 of 6
Case 1:20-cv-01765-TSC Document 1 Filed 06/26/20 Page 5 of 6
Case 1:20-cv-01765-TSC Document 1 Filed 06/26/20 Page 6 of 6
